                             IN THE UNITED STATES DISTRICT
                              COURT SOUTHERN DISTRICT OF
                                         FLORIDA
                                    Case No.: 17-cv-60426-UU

ALEKSEJ GUBAREV, XBT HOLDING S.A.,
AND WEBZILLA, INC.

      Plaintiffs,

vs.

BUZZFEED, INC. AND BEN SMITH,

   Defendants.
                                               /

                        DEFENDANTS’ NOTICE OF SEALED FILING

          Defendants BuzzFeed, Inc. and Ben Smith hereby provide notice pursuant to Southern

District of Florida Local Rule 5.4(b)(1) and the Court’s Order entered September 19, 2018,

Dkt. 205 (the “September 19 Order”), of the filing of Defendants’ Opposition to Plaintiffs’

Motion in Limine No. 1, and the exhibits thereto.

          Good cause exists for the sealing of these papers because they contain information and

documents that were designated Confidential or Attorneys’ Eyes only pursuant to the Court’s

Amended Protective Order (Dkt. 97), or that are subject to the Court’s Sealed Order dated

September 28, 2018.

          Pursuant to the September 19 Order, Defendants will file a public, redacted version of

this Motion and its supporting papers within seven days.



Dated: November 13, 2018
                                            Respectfully submitted,
                                            /s/ Katherine M. Bolger
                                            Katherine M. Bolger
Nathan Siegel
Adam Lazier
Alison Schary
DAVIS WRIGHT TREMAINE LLP
1251 Avenue of the Americas, 21st Floor
New York, New York 10020
katebolger@dwt.com
nathansiegel@dwt.com
adamlazier@dwt.com
alisonschary@dwt.com

/s/ Roy Black
Roy Black
Jared Lopez
BLACK, SREBNICK, KORNSPAN & STUMPF,
P.A.
201 So. Biscayne Boulevard
Miami, Florida 33131
rblack@royblack.com
jlopez@royblack.com

Counsel for Defendants
